NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             MAY 20 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RICK FRANCIS CRADDUCK,                           No. 12-35983

               Petitioner - Appellant,           D.C. No. 3:10-cv-01372-PK

  v.
                                                 MEMORANDUM*
RICK COURSEY,

               Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                             Submitted May 14, 2014**
                                 Portland, Oregon

Before:        ALARCÓN, TASHIMA, and IKUTA, Circuit Judges.

       Petitioner Rick Francis Cradduck appeals the district court’s denial of his

petition for writ of habeas corpus under 28 U.S.C § 2254. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      1.     The state trial court did not err in accepting Cradduck’s pre-trial

waiver of his right to counsel. The trial court fully informed Cradduck of the

nature of the charges against him, the possible penalties he faced, and the dangers

and disadvantages of self-representation. Despite the trial court’s emphatic

recommendation to retain counsel, Cradduck insisted on proceeding pro se. The

trial court’s conclusion that Cradduck’s waiver was knowing and intelligent was

not contrary to, or an unreasonable application of, clearly established federal law;

nor was it based on an unreasonable determination of the facts. 28 U.S.C. §

2254(d); see Faretta v. California, 422 U.S. 806, 835 (1975) (holding that waiver

was valid where defendant unequivocally declared his desire to waive his right to

counsel, and the record indicated that defendant was literate, understanding, and

“voluntarily exercising his informed free will”).

      2.     Cradduck’s claim that the denial of a continuance violated his Sixth

Amendment right to self-representation is procedurally barred because Cradduck

did not fairly present the operative facts of this claim to the state courts. See 28




                                           2
U.S.C. § 2254(b); Gulbrandson v. Ryan, 738 F.3d 976, 992-93 (9th Cir. 2013). We

therefore do not reach its merits.1

      The judgment of the district court denying Cradduck’s petition for a writ of

habeas corpus is

      AFFIRMED.




      1
            We need not consider whether the trial court’s denial of a continuance
violated Cradduck’s right to due process because Cradduck has not pursued that
claim on appeal.

                                         3